Title: To George Washington from Major General Alexander McDougall, 29 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head-Quarters Pecks Kill [N.Y.] May 29th 1779.

I have this moment received the inclosed Intelligence. The Enemy’s march to the plains is very probable, but have had no advice of the appearance of the Enemy on the River. I have written for General parsons Brigade, to march here with all possible dispatch, and notified Governor Trumbull of the intended movement of the Enemy, and Suggested the propriety of holding the Western Militia in readiness with Six Days provision. Colo: Clarke is directed to fall back to West-point, whenever the Enemy appear in force on the River. I gave this Order, least the communication with him shou’d be cutt off, by the rapid movement of the Enemy by Water. I have the Honor to be Your Excellencys Humble servant
Alexr McDougall
